BROWRT, District Judge.
The damage in this case is I think to be ascribed wholly to the lack of a proper guy and guy tender to keep the sling of iron from coming in contact with the side of the ship while being hauled up alongside. With this, neither the libel-*429ant nor his men, as I understand the evidence, had anything to do.His paid of the business, as I understand it, was to see that the iron was properly put in slings in the hold of the canal boat, and then it was the business of the stevedore to haul it properly on board. There is no evidence to discredit the fact that the iron was properly loaded and secured in the slings in the hold. Two of the loads fell from contact with the side of the ship because there was no guy to control the sling in rising. A guy would easily have prevented such contact. As it was the defendants’ duly to provide this precaution, they must be held responsible for the damage.
I attach no importance to the alleged statements of the superintendent, that it was dangerous to unload from the canal boat by “winches, and that the master of the canal boat should assume the responsibility of it, or that he did so. This is denied by the latter, and no witness confirms the superintendent beyond Ms mere statement to the master. It does appear that the superintendent at first desired Mm to unload on the dock, to which the master objected on ¿ccount of the greatly additional expense. The bill of lading that was put in evidence shows that the canal boat was consigned alongside of the steamer, which imports that the discharge should be directly into the steamer, and such was the custom. The superintendent Had no right, therefore, to require the canal boat to undergo the additional expense of discharging on the dock, nor would any statements made by him to the captain, as to responsibility, have any force to shift upon the canal boat any damages resulting from the lack of reasonable precautions in taking the cargo from the canal boat upon tbe ship by steam with the ship’s appliances as was intended.
Decree for the libelant with costs, or with an order of reference if the damages are not agreed upon.